Client Name: Client Project Name: TPMT 2015-4 Conditions Report 2.0 Loans in Report: 26 Loans with Conditions: 23 43 - Total Active Conditions 2 - Material Conditions 2 - Compliance Review Scope 2 - Category: Documentation 35 - Non-Material Conditions 35 - Compliance Review Scope 1 - Category: APR Tolerance 23 - Category: Federal Consumer Protection 11 - Category: State Late Charges 0 - Total Satisfied Conditions 0 - Total Waived Conditions 0 - Total Cancelled Conditions ©2015 Clayton Services LLC. All rights reserved. Ownership and use of this report is governed by the legal agreement between Clayton and the party for which it was prepared. Any use not expressly authorized by such agreement, including reliance on this report by anyone other than such party, is prohibited. Client Name: Client Project Name: TPMT 2015-4 Deal Loan Count: 26 Conditions Report 2.0 Loans in Report: 26 Loans with Conditions: 23 Loan Number Original Principal Balance State Lender ATR/QM Status Loan Level ATR/QM Status Initial Securitization Overall Loan Grade Final Securitization Overall Loan Grade Initial Securitization Credit Loan Grade Final Securitization Credit Loan Grade Initial Securitization Property Valuations Loan Grade Final Securitization Property Valuations Loan Grade Initial Securitization Compliance Loan Grade Final Securitization Compliance Loan Grade Initial Fitch Overall Loan Grade Final Fitch Overall Loan Grade Initial Fitch Credit Loan Grade Final Fitch Credit Loan Grade Initial Fitch Property Valuations Loan Grade Final Fitch Property Valuations Loan Grade Initial Fitch Compliance Loan Grade Final Fitch Compliance Loan Grade Initial S&P Overall Loan Grade Final S&P Overall Loan Grade Initial S&P Credit Loan Grade Final S&P Credit Loan Grade Initial S&P Property Valuations Loan Grade Final S&P Property Valuations Loan Grade Initial S&P Compliance Loan Grade Final S&P Compliance Loan Grade Condition Category Condition Sub Category Condition Status Initial Securitization Condition Grade Final Securitization Condition Grade Initial Fitch Condition Grade Final Fitch Condition Grade Initial S&P Condition Grade Final S&P Condition Grade Condition Code Condition Description Condition Material Indicator Initial Comments Client/Seller Response Comments Conclusion Comments Condition Made By Compensating Factors Sample Group XXXXX xxxxxx XX (No Data) (No Data) B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB Compliance Federal Consumer Protection Active B B B B RB RB CMPFDCP300 HMDA Rate Spread greater than threshold No APR per final TIL is 11.867%, benchmark APR is 4.81%, resulting in a difference of 7.057% which exceeds the max allowed of 3.0%. (No Data) (No Data) (No Data) (No Data) TPMT 2015-4 XXXXX xxxxxx XX (No Data) (No Data) B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB Compliance State Late Charges Active B B B B RB RB CMPSLC1121 Late Charge percentage exceeds customary maximum No Customary late charge is 5% of payment more than 15 days late, subject is 6% and 10 days late. (No Data) (No Data) (No Data) (No Data) TPMT 2015-4 XXXXX xxxxxx XX (No Data) (No Data) B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB Compliance Federal Consumer Protection Active B B B B RB RB CMPFDCP300 HMDA Rate Spread greater than threshold No The test APR is 10.149%, the benchmark APR is 4.810% which results in a difference of 5.339% which exceeds the maximum allowed of 3.0%. (No Data) (No Data) (No Data) (No Data) TPMT 2015-4 XXXXX xxxxxx XX (No Data) (No Data) B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB Compliance Federal Consumer Protection Active B B B B RB RB CMPFDCP300 HMDA Rate Spread greater than threshold No The test APR is 9.761%, the benchmark APR is 4.810% which results in a difference of 4.951% which exceeds the maximum allowed of 3.0%. (No Data) (No Data) (No Data) (No Data) TPMT 2015-4 XXXXX xxxxxx XX (No Data) (No Data) B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB Compliance Federal Consumer Protection Active B B B B RB RB CMPFDCP300 HMDA Rate Spread greater than threshold No The test APR is 9.150%, the benchmark APR is 4.690% which results in a difference of 4.460% which exceeds the maximum allowed of 3.0%. (No Data) (No Data) (No Data) (No Data) TPMT 2015-4 XXXXX xxxxxx XX (No Data) (No Data) B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB Compliance State Late Charges Active B B B B RB RB CMPSLC1121 Late Charge percentage exceeds customary maximum No 6% late charge exceeds the maximum allowed late charge in the state of XXXXX of 5%. (No Data) (No Data) (No Data) (No Data) TPMT 2015-4 XXXXX xxxxxx XX (No Data) (No Data) B B N/A N/A N/A N/A B B N/A C N/A N/A N/A N/A C C B B N/A N/A N/A N/A RB RB Compliance Federal Consumer Protection Active B B B B RB RB CMPFDCP300 HMDA Rate Spread greater than threshold No The test APR is 12.57%, the benchmark APR is 4.930% which results in a difference of 7.88% which exceeds the maximum allowed of 3.0%. (No Data) (No Data) (No Data) (No Data) TPMT 2015-4 XXXXX xxxxxx XX (No Data) (No Data) B B N/A N/A N/A N/A B B N/A C N/A N/A N/A N/A C C B B N/A N/A N/A N/A RB RB Compliance Federal Consumer Protection Active B B C C RB RB CMPFDCP847 TILA - ARM Loan Program Disclosure after 3 days from application No ARM loan program disclosure is dated 4/27/2007. Lender application date is 4/9/2007. (No Data) (No Data) (No Data) (No Data) TPMT 2015-4 XXXXX xxxxxx XX (No Data) (No Data) B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB Compliance Federal Consumer Protection Active B B B B RB RB CMPFDCP300 HMDA Rate Spread greater than threshold No The test APR is 7.740%, the benchmark APR is 4.540% which results in a difference of 3.200% which exceeds the maximum allowed of 3.0%. (No Data) (No Data) (No Data) (No Data) TPMT 2015-4 XXXXX xxxxxx XX (No Data) (No Data) B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB Compliance Federal Consumer Protection Active B B B B RB RB CMPFDCP300 HMDA Rate Spread greater than threshold No The test APR is 10.017%, the benchmark APR is 4.690% which results in a difference of 5.327% which exceeds the maximum allowed of 3.0%. (No Data) (No Data) (No Data) (No Data) TPMT 2015-4 XXXXX xxxxxx XX (No Data) (No Data) B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB Compliance Federal Consumer Protection Active B B B B RB RB CMPFDCP314 TILA - Final TIL not dated, unable to confirm timely delivery No Final TILis not dated by borrower. It has a stamp date of 5.8.2007 (No Data) (No Data) (No Data) (No Data) TPMT 2015-4 XXXXX xxxxxx XX (No Data) (No Data) B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB Compliance State Late Charges Active B B B B RB RB CMPSLC1121 Late Charge percentage exceeds customary maximum No Late charge of 6% exceeds state maximum of 5% (No Data) (No Data) (No Data) (No Data) TPMT 2015-4 XXXXX xxxxxx XX (No Data) (No Data) B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB Compliance Federal Consumer Protection Active B B B B RB RB CMPFDCP300 HMDA Rate Spread greater than threshold No The test APR is 9.476%, the benchmark APR is 4.690% which results in a difference of 4.786% which exceeds the maximum allowed of 3.0%. (No Data) (No Data) (No Data) (No Data) TPMT 2015-4 XXXXX xxxxxx XX (No Data) (No Data) B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB Compliance State Late Charges Active B B B B RB RB CMPSLC1121 Late Charge percentage exceeds customary maximum No 6% late charge exceeds the maximum allowed late charge in XXXXX of 5%. (No Data) (No Data) (No Data) (No Data) TPMT 2015-4 XXXXX xxxxxx XX (No Data) (No Data) B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB Compliance Federal Consumer Protection Active B B B B RB RB CMPFDCP300 HMDA Rate Spread greater than threshold No The test APR is 9.673%, the benchmark APR is 4.690% which results in a difference of 4.983% which exceeds the maximum allowed of 3.0%. (No Data) (No Data) (No Data) (No Data) TPMT 2015-4 XXXXX xxxxxx XX (No Data) (No Data) B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB Compliance Federal Consumer Protection Active B B B B RB RB CMPFDCP300 HMDA Rate Spread greater than threshold No The test APR is 9.355%, the benchmark APR is 4.690% which results in a difference of 4.665% which exceeds the maximum allowed of 3.0%. (No Data) (No Data) (No Data) (No Data) TPMT 2015-4 XXXXX xxxxxx XX (No Data) (No Data) D D N/A N/A N/A N/A D D N/A D N/A N/A N/A N/A D D D D N/A N/A N/A N/A RD RD Compliance APR Tolerance Active B B B B RB RB CMPAPRT110 APR - Insufficient Information for APR-Payment Stream Testing No Missing Note. (No Data) (No Data) (No Data) (No Data) TPMT 2015-4 XXXXX xxxxxx XX (No Data) (No Data) D D N/A N/A N/A N/A D D N/A D N/A N/A N/A N/A D D D D N/A N/A N/A N/A RD RD Compliance Documentation Active D D D D RD RD CMPDOC191 Missing Mortgage Yes Missing Mortgage and ARM Rider. (No Data) (No Data) (No Data) (No Data) TPMT 2015-4 XXXXX xxxxxx XX (No Data) (No Data) D D N/A N/A N/A N/A D D N/A D N/A N/A N/A N/A D D D D N/A N/A N/A N/A RD RD Compliance State Late Charges Active B B B B RB RB CMPSLC1121 Late Charge percentage exceeds customary maximum No Customary late charge is 5% of payment more than 15 days late, subject is 6% and 10 days late. (No Data) (No Data) (No Data) (No Data) TPMT 2015-4 XXXXX xxxxxx XX (No Data) (No Data) D D N/A N/A N/A N/A D D N/A D N/A N/A N/A N/A D D D D N/A N/A N/A N/A RD RD Compliance State Late Charges Active B B B B RB RB CMPSLC1201 Late Charges - Unable to Calculate Maximum Payment subject to late charge No Missing Note. (No Data) (No Data) (No Data) (No Data) TPMT 2015-4 XXXXX xxxxxx XX (No Data) (No Data) D D N/A N/A N/A N/A D D N/A D N/A N/A N/A N/A D D D D N/A N/A N/A N/A RD RD Compliance Documentation Active D D D D RD RD CMPDOC191 Missing Mortgage Yes Missing the Mortgage. (No Data) (No Data) (No Data) (No Data) TPMT 2015-4 XXXXX xxxxxx XX (No Data) (No Data) D D N/A N/A N/A N/A D D N/A D N/A N/A N/A N/A D D D D N/A N/A N/A N/A RD RD Compliance Federal Consumer Protection Active B B B B RB RB CMPFDCP300 HMDA Rate Spread greater than threshold No The test APR is 10.565%, the benchmark APR is 4.930% which results in a difference of 5.635% which exceeds the maximum allowed of 3.0%. (No Data) (No Data) (No Data) (No Data) TPMT 2015-4 XXXXX xxxxxx XX (No Data) (No Data) B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB Compliance Federal Consumer Protection Active B B B B RB RB CMPFDCP300 HMDA Rate Spread greater than threshold No The test APR is 10.291%, the benchmark APR is 4.930% which results in a difference of 5.361% which exceeds the maximum allowed of 3.0%. (No Data) (No Data) (No Data) (No Data) TPMT 2015-4 XXXXX xxxxxx XX (No Data) (No Data) B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB Compliance State Late Charges Active B B B B RB RB CMPSLC1121 Late Charge percentage exceeds customary maximum No 6% late charge exceeds the maximum late charge allowed in XXXXX of 5%. (No Data) (No Data) (No Data) (No Data) TPMT 2015-4 XXXXX xxxxxx XX (No Data) (No Data) B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB Compliance Federal Consumer Protection Active B B B B RB RB CMPFDCP300 HMDA Rate Spread greater than threshold No The test APR is 8.069%, the benchmark APR is 4.690% which results in a difference of 3.379% which exceeds the maximum allowed of 3.0%. (No Data) (No Data) (No Data) (No Data) TPMT 2015-4 XXXXX xxxxxx XX (No Data) (No Data) B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB Compliance Federal Consumer Protection Active B B B B RB RB CMPFDCP300 HMDA Rate Spread greater than threshold No The test APR is 8.554%, the benchmark APR is 4.690% which results in a difference of 3.864% which exceeds the maximum allowed of 3.0%. (No Data) (No Data) (No Data) (No Data) TPMT 2015-4 XXXXX xxxxxx XX (No Data) (No Data) B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB Compliance State Late Charges Active B B B B RB RB CMPSLC1121 Late Charge percentage exceeds customary maximum No Late charge 6% exceeds max allowed of 5% (No Data) (No Data) (No Data) (No Data) TPMT 2015-4 XXXXX xxxxxx XX (No Data) (No Data) B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB Compliance Federal Consumer Protection Active B B B B RB RB CMPFDCP300 HMDA Rate Spread greater than threshold No The test APR is 9.494%, the benchmark APR is 4.930% which results in a difference of 4.564% which exceeds the maximum allowed of 3.0%. (No Data) (No Data) (No Data) (No Data) TPMT 2015-4 XXXXX xxxxxx XX (No Data) (No Data) B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB Compliance State Late Charges Active B B B B RB RB CMPSLC1121 Late Charge percentage exceeds customary maximum No Late Charge percentage exceeds customary maximum (No Data) (No Data) (No Data) (No Data) TPMT 2015-4 XXXXX xxxxxx XX (No Data) (No Data) A A N/A N/A N/A N/A A A N/A A N/A N/A N/A N/A A A A A N/A N/A N/A N/A RA RA (No Data) TPMT 2015-4 XXXXX xxxxxx XX (No Data) (No Data) B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB Compliance Federal Consumer Protection Active B B B B RB RB CMPFDCP300 HMDA Rate Spread greater than threshold No Test APR is 10.276% and HMDA Benchmark APR is 4.93% for a 5.346% variance which exceeds the 3% trigger. (No Data) (No Data) (No Data) (No Data) TPMT 2015-4 XXXXX xxxxxx XX (No Data) (No Data) B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB Compliance Federal Consumer Protection Active B B B B RB RB CMPFDCP300 HMDA Rate Spread greater than threshold No The test APR is 8.245%, the benchmark APR is 4.930% which results in a difference of 3.315% which exceeds the maximum allowed of 3.0%. (No Data) (No Data) (No Data) (No Data) TPMT 2015-4 XXXXX xxxxxx XX (No Data) (No Data) B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB Compliance Federal Consumer Protection Active B B B B RB RB CMPFDCP300 HMDA Rate Spread greater than threshold No The test APR is 11.761%, the benchmark APR is 4.93% which results in a difference of 6.831% which exceeds the maximum allowed of 3.0%. (No Data) (No Data) (No Data) (No Data) TPMT 2015-4 XXXXX xxxxxx XX (No Data) (No Data) B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB Compliance Federal Consumer Protection Active B B B B RB RB CMPFDCP300 HMDA Rate Spread greater than threshold No The test APR is 8.499%, the benchmark APR is 4.930% which results in a difference of 3.569% which exceeds the maximum allowed of 3.0%. (No Data) (No Data) (No Data) (No Data) TPMT 2015-4 XXXXX xxxxxx XX (No Data) (No Data) B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB Compliance Federal Consumer Protection Active B B B B RB RB CMPFDCP300 HMDA Rate Spread greater than threshold No The test APR is 12.170%, the benchmark APR is 4.930% which results in a difference of 7.240% which exceeds the maximum allowed of 3.0%. (No Data) (No Data) (No Data) (No Data) TPMT 2015-4 XXXXX xxxxxx XX (No Data) (No Data) B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB Compliance State Late Charges Active B B B B RB RB CMPSLC1121 Late Charge percentage exceeds customary maximum No 6% late charge exceeds maximum late charge in XXXXX of 5%. (No Data) (No Data) (No Data) (No Data) TPMT 2015-4 XXXXX xxxxxx XX (No Data) (No Data) A A N/A N/A N/A N/A A A N/A A N/A N/A N/A N/A A A A A N/A N/A N/A N/A RA RA (No Data) TPMT 2015-4 XXXXX xxxxxx XX (No Data) (No Data) A A N/A N/A N/A N/A A A N/A A N/A N/A N/A N/A A A A A N/A N/A N/A N/A RA RA (No Data) TPMT 2015-4 XXXXX xxxxxx XX (No Data) (No Data) B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB Compliance Federal Consumer Protection Active B B B B RB RB CMPFDCP300 HMDA Rate Spread greater than threshold No The test APR is 9.836%, the benchmark APR is 4.69% which results in a difference of 5.146% which exceeds the maximum allowed of 3.0%. (No Data) (No Data) (No Data) (No Data) TPMT 2015-4 XXXXX xxxxxx XX (No Data) (No Data) B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB Compliance State Late Charges Active B B B B RB RB CMPSLC1121 Late Charge percentage exceeds customary maximum No Late charge of 6% exceeds the state limit of 5%. (No Data) (No Data) (No Data) (No Data) TPMT 2015-4 Client Name: Client Project Name: TPMT 2015-4 Conditions Report 2.0 Loans in Report: 26 Loans with Conditions: 23 Loan Number Sample group Initial Securitization Overall Loan Grade Final Securitization Overall Loan Grade Initial Securitization Loan Credit Grade Final Securitization Loan Credit Grade Initial Securitization Loan Property Valuations Grade Final Securitization Loan Property Valuations Grade Initial Securitization Loan Compliance Grade Final Securitization Loan Compliance Grade Initial Fitch Overall Loan Grade Final Fitch Overall Loan Grade Initial Fitch Loan Credit Grade Final Fitch Loan Credit Grade Initial Fitch Loan Property Valuations Grade Final Fitch Loan Property Valuations Grade Initial Fitch Loan Compliance Grade Final Fitch Loan Compliance Grade Initial S&P Overall Loan Grade Final S&P Overall Loan Grade Initial S&P Loan Credit Grade Final S&P Loan Credit Grade Initial S&P Loan Property Valuations Grade Final S&P Loan Property Valuations Grade Initial S&P Loan Compliance Grade Final S&P Loan Compliance Grade XXXXX TPMT 2015-4 B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB XXXXX TPMT 2015-4 B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB XXXXX TPMT 2015-4 B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB XXXXX TPMT 2015-4 B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB XXXXX TPMT 2015-4 B B N/A N/A N/A N/A B B N/A C N/A N/A N/A N/A C C B B N/A N/A N/A N/A RB RB XXXXX TPMT 2015-4 B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB XXXXX TPMT 2015-4 B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB XXXXX TPMT 2015-4 B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB XXXXX TPMT 2015-4 B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB XXXXX TPMT 2015-4 B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB XXXXX TPMT 2015-4 D D N/A N/A N/A N/A D D N/A D N/A N/A N/A N/A D D D D N/A N/A N/A N/A RD RD XXXXX TPMT 2015-4 D D N/A N/A N/A N/A D D N/A D N/A N/A N/A N/A D D D D N/A N/A N/A N/A RD RD XXXXX TPMT 2015-4 B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB XXXXX TPMT 2015-4 B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB XXXXX TPMT 2015-4 B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB XXXXX TPMT 2015-4 B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB XXXXX TPMT 2015-4 B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB XXXXX TPMT 2015-4 A A N/A N/A N/A N/A A A N/A A N/A N/A N/A N/A A A A A N/A N/A N/A N/A RA RA XXXXX TPMT 2015-4 B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB XXXXX TPMT 2015-4 B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB XXXXX TPMT 2015-4 B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB XXXXX TPMT 2015-4 B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB XXXXX TPMT 2015-4 B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB XXXXX TPMT 2015-4 A A N/A N/A N/A N/A A A N/A A N/A N/A N/A N/A A A A A N/A N/A N/A N/A RA RA XXXXX TPMT 2015-4 A A N/A N/A N/A N/A A A N/A A N/A N/A N/A N/A A A A A N/A N/A N/A N/A RA RA XXXXX TPMT 2015-4 B B N/A N/A N/A N/A B B N/A B N/A N/A N/A N/A B B B B N/A N/A N/A N/A RB RB
